Citation Nr: 0407964	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  98-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran had active service from January 1955 until 
October 1957, and had periods of active duty for training 
(ACTDUTRA) including in June and July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for a 
heart disorder.  The record shows that he had attended a 
hearing before a hearing officer at the RO in connection with 
his claim.

The veteran filed a timely appeal.  

In December 1998 the veteran attended a hearing before the 
undersigned Veterans Law Judge, of the Board in Washington, 
D.C.  

In an April 6, 1999 decision the Board denied entitlement to 
service connection for a heart disorder.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  

In a March 2000 Order, the CAVC vacated the April 1999 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).  

In an April 8, 2002 decision the Board denied entitlement to 
service connection for a heart disorder.  

The veteran filed an appeal with the CAVC.  

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's private attorney requested 
that the CAVC vacate the April 2002 decision.

The CAVC granted the request in March 2003, and remanded the 
case to the Board for compliance with the directives that 
were specified by the CAVC.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.  

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  See also Veterans Benefits Act of 
2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)

The directives of the CAVC's order compel a remand to enforce 
compliance with the provisions of the new section 5103(a) 
which requires VA to inform the claimant of information or 
evidence necessary to substantiate the claim as well as which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.

Also, the Board notes that in March 2004 the veteran's 
private attorney/representative submitted a January 2004 
medical opinion from the veteran's treating physician, D.W., 
M.D.  The private physician concluded that the veteran's 
heart condition was aggravated by ACTDUTRA in 1993.  No 
supporting rationale was provided for the conclusory opinion.  
Accordingly, the VBA AMC should request D.W., M.D., to 
provide the rationale which formed the basis of his January 
2004 opinion.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  A 
record of his notification must be 
incorporated into the claims file.

The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response.

Specifically, VBA AMC should make all 
necessary arrangements with the veteran 
and his representative to obtain the 
supporting rationale that formed the 
basis of the January 2004 opinion from 
the veteran's treating physician, D.W., 
M.D.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)). 

4.  The VBA AMC should formally 
readjudicate the issue of entitlement to 
service connection for a heart disorder 
in view of the directives of the CAVC's 
order.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  






By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





